                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    RODNEY MOTT,                                           Case No. 2:16-CV-1949 JCM (EJY)
                 8                                           Plaintiff(s),                    ORDER
                 9            v.
               10     THE PNC FINANCIAL SERVICES
                      GROUP, INC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Mott v. The PNC Financial Services Group, Inc.
               14
                      et al, case no. 2:16-cv-01949-JCM-EJY.
               15
                             On August 15, 2019, plaintiff Rodney Mott filed motions requesting that the court continue
               16
                      trial and shorten time on the motion to continue trial. (ECF Nos. 146, 147). The court entered an
               17
                      order requiring defendants to submit their response by August 26, 2019, to be followed within
               18
                      three (3) days by plaintiff’s reply. (ECF No. 154). In their response, defendants have not opposed
               19
                      plaintiff’s motion to continue trial. (ECF No. 155).
               20
                             Plaintiff represents that he is a referee for the National Basketball Association (“NBA”),
               21
                      and that each year he is obligated to attend mandatory training in New York, New York. Id.
               22
                      Plaintiff alleges that “several weeks ago, the NBA rescheduled [his] mandatory training session to
               23
                      begin on Sunday, September 22 and to end on Friday, September 27.” Id. Plaintiff asserts that
               24
                      this development was unexpected, and that to maintain a trial date of September 23, 2019, would
               25
                      force him to choose between appearing at his own trial or appearing for his mandatory, out-of-
               26
                      state employment training. Id.
               27
               28

James C. Mahan
U.S. District Judge
                1            Good cause appearing, the trial set for September 23, 2019, is hereby vacated. The court
                2     will hold a status conference regarding the trial date and other deadlines on September 5, 2019, at
                3     10:30 a.m.
                4            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Mott’s motion to
                5     continue trial (ECF No. 146) be, and the same hereby is, GRANTED, consistent with the
                6     foregoing.
                7            DATED August 28, 2019.
                8                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
